                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                          5:17-cv-00108-MR

ARTHUR LEE GIVENS BEY, IV,       )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                      ORDER
                                 )
ROBERT HAMILTON,                 )
                                 )
              Defendant.         )
________________________________ )

        THIS MATTER is before the Court sua sponte on the setting of this

case for trial during the first mixed term beginning on or after November 9,

2020.

        The parties are directed to notify the Court within ten (10) days of this

Order whether they consent for this Court to hold a judicial settlement

conference pursuant to Local Civil Rule 16.3(d) in an effort to settle this

matter without a trial.

        The parties are advised that, should a judicial settlement conference

being undertaken in this matter to facilitate settlement, there is no

requirement that the case settle through such a conference. Rather, if a

judicial settlement conference were unsuccessful, the matter would proceed

to trial as scheduled.



          Case 5:17-cv-00108-MR Document 53 Filed 09/21/20 Page 1 of 2
                                  ORDER

     IT IS THEREFORE ORDERED that the parties shall notify the Court

within ten (10) days of this Order whether they consent to a judicial

settlement conference in this matter.

     IT IS SO ORDERED.
                                  Signed: September 19, 2020




                                        2

        Case 5:17-cv-00108-MR Document 53 Filed 09/21/20 Page 2 of 2
